943 So.2d 1014 (2006)
Detlef SAUER, Appellant,
v.
Yolanda SAUER, Appellee.
No. 3D04-2550.
District Court of Appeal of Florida, Third District.
December 13, 2006.
Cain & Snihur and May L. Cain, Miami, for appellant.
Contreras, Jonasz & Camacho and Jonathan Jonasz, Coral Gables; Richard J. Preira, Miami Beach, for appellee.
Before FLETCHER, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
In this dissolution matter the former husband appeals the final judgment and raises numerous issues. We affirm in all respects, but remand for correction of a mathematical error in the final judgment. On Page 15 of the final judgment, the former husband's net monthly income, after payment of his alimony obligations, should be $5,356.74 instead of the $6,106 found by the court. The former wife acknowledges that the former husband's child support obligation, therefore, would be 64% or $1,642.24 rather than the 67% or $1,793.35 found by the court. We therefore remand the case for correction of these errors.
Affirmed and remanded for corrections.